Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 1 of 20 PageID 7




            COMPOSITE
            EXHIBIT “A”
       Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 2 of 20 PageID 8




         PNCBAINK                                                                       Business Loan
Application



 Loan Amount: $100,000.00                   Business Loan Purpose: Working Capital (Not Business Credit)

 Loan Payment Authorization (Automatic Payment is required. If you have an existing PNC Bank Business Checking Account, provide
 the following information)
 PNC Bank Business Account Number:         Name on Account:                         [X] I request that this line of credit be used as
         3922                              GLOBALMAX LLC                            overdraft protection for my PNC Bank Business
                                                                                    Checking Account (optional)*
* Certain lines of credit may not be used as, and certain accounts may not be e igible for, overdraft protection. PNC
may in its sole discretion decline to offer overdraft protection at any time.




    Form 25K — Rev. 11/19                                                                                                         1
     Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 3 of 20 PageID 9



BORROWER INFORMATION:


LEGAL BUSINESS ENTITIES (required for Legal Business Entities)
Entity Type:
Limited Liability Company
Business Legal Name (should match Secretary of State Filing/Good Standing Certificate):                         Tax Identification Number:
GLOBALMAX LLC                                                                                                          7765
Business Address (no P.O. Boxes)                              City                      State                   Zip Code:
13118 RUSHTONE CT                                             ORLANDO                   Florida                 32832-6993
Mailing Address (if different from above)                     City                      State                   Zip Code:




AGREEMENTS
1. Applicant. The Applicant certifies that the statements made on this application (this "Application") and any other information
provided in connection with this Application are true and complete. THE APPLICANT CERTIFIES THAT ALL LOAN PROCEEDS
WILL BE USED FOR BUSINESS PURPOSES. The term "Applicant" means the individual or entity(ies) applying for the business
Credit Facility (as defined below) (individually and collectively, if more than one, the "Borrower") and all other persons who by
providing information herein may be liable for the Credit Facility (as defined below) requested in this Application as an endorser, surety,
guarantor or who may be a principal of the Borrower. The Applicant agrees to promptly notify the Bank of any material changes to this
information. If one or more of the Borrowers is a business entity, the Borrower agrees, that, if required, it shall provide certification(s) of
beneficial owners in form and substance acceptable to the Bank (as executed and delivered to the Bank on or prior to the date of this
Application and updated from time to time, the "Certification of Beneficial Owner(s)"). If the Borrower is or was required to
execute and deliver to the Bank a Certification of Beneficial Owner(s), the Borrower represents and warrants, as of the date of this
Application and as of the date each updated Certification of Beneficial Owners is provided to the Bank, that the information in the
Certification of Beneficial Owners is true, complete and correct and the Borrower agrees to provide confirmation of the accuracy of the
information set forth in the Certification of Beneficial Owners, or deliver a new Certification of Beneficial Owners as and when requested
by the Bank and/or when any individual identified on the most recent Certification of Beneficial Owners as a controlling party and/or a
direct or indirect individual owner has changed. The Applicant further agrees to provide such other information and documentation as
may reasonably be requested by the Bank from time to time for purposes of compliance by the Bank with applicable laws (including
without limitation the USA Patriot Act and other "know your customer" and anti-money laundering rules and regulations), and any policy
or procedure implemented by the Bank to comply therewith. The Bank is requested and authorized to make all inquiries it deems
necessary to verify accuracy of the information submitted and to determine the Applicant's creditworthiness, and to share any
information (including personal information) provided to the Bank by or about any Applicant(s) with any third party (including national
credit bureaus) that performs services for the Bank in connection with this Application or a Credit Facility (as defined below) or to whom
this Application or any credit facility to the Borrower or any other Applicant may be transferred. The Applicant hereby requests and
authorizes any person or consumer or business reporting agency to give the Bank or such third party any information it may have on the
Applicant and authorizes the Bank or such third party to make inquiries of the Applicant's accountant directly and obtain any information
it deems necessary in processing this Application. The Applicant authorizes the Bank and any transferee of this Application or Credit
Facility (as defined below) to answer any questions about its credit experience with the Applicant. The Applicant understands that all
fees, including commitment and documentation fees and annual credit review fees are non-refundable. In addition, the Borrower will
pay all expenses, including but not limited to: documentation fees, annual fees, mortgage taxes, insurance premiums, recording and
filing fees, appraisal fees, etc. associated with a Credit Facility (as defined below).
By signing below, each Applicant, who is either the Borrower, a principal of the Borrower, or an individual guarantor(s)
of its obligations hereby requests and provides written authorization to the Bank or its designee (and any assignee or
potential assignee hereof) to obtain a personal credit profile from one or more national credit bureaus. Such
authorization shall extend to obtaining a credit profile (i) in considering this Application, (ii) assessing creditworthiness
and (iii) considering extensions of credit, including on an ongoing basis, as necessary for the purpose of (a) update,
renewal, modification or extension of such credit or additional credit, (b) reviewing or collecting any resulting account
and (c) reporting on the repayment and satisfaction of such credit obligations. A photocopy or facsimile copy of this
authorization shall be valid as the original. By signing below, I/we further affirm and ratify our prior requests and
authorizations provided with respect to the matters set forth herein. By signature below, each Applicant affirms the
Applicant's identity as the respective individual identified in this Application.
2. Terms and Conditions; Certain Agreements bv Borrower. If the Bank approves this Application, the Bank may, at its sole
discretion, approve an unsecured small business line of credit or a credit facility under the U.S. Small Business Administration's Express
Loan program (an "SBA Express Loan") (the "Credit Facility"). If the Bank approves this Application, the Bank will mail to the
Borrower at the address specified for such party in this Application, the additional terms and conditions that will govern the Credit Facility
(as amended or restated from time to time, the "Terms and Conditions"). The Borrower agrees that: (i) it shall be bound by all
applicable provisions of the Terms and Conditions; (ii) all credit requested or obtained under the Credit Facility shall be subject to the
Terms and Conditions; (iii) any request by the Borrower for credit under any Credit Facility shall be conclusive evidence that the
Borrower has received and agreed to the Terms and Conditions; (iv) the Credit Facility will be disbursed and fees will be paid in
accordance with the Loan Disbursement and Fee Collection Authorization attached to this Application; and (v) it shall pay or perform all
   Form 25K — Rev. 11/19                                                                                                                   2
     Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 4 of 20 PageID 10


loans, advances, debts, liabilities, obligations, covenants and duties owing to the Bank, of any kind or nature, present or future (including
any interest accruing thereon after maturity, or after the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower or such grantor, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) whether direct or indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter arising (all such responsibilities and obligations are
collectively referred as the "Obligations"). The Borrower agrees: (A) to immediately notify the Bank if it does not receive the Terms
and Conditions within thirty (30) days after the date that the Borrower signed this Application as set forth below, and (B) to notify the
Bank within five (5) business days (the "Objection Period") of receipt of the Terms and Conditions if the Borrower objects to being
bound by the Terms and Conditions. If the Borrower so objects, the Borrower shall repay to the Bank, within the Objection Period, any
proceeds of the Credit Facility which have been disbursed to, or on behalf of, the Borrower. If the Borrower does not object to the
Terms and Conditions and repay any amounts owed to the Bank within the Objection Period, or otherwise uses or accepts any of the
proceeds of the Credit Facility, the Borrower shall be deemed to have accepted and be bound by the Terms and Conditions. If the Credit
Facility is an SBA Express Loan, when SBA is the holder, this Application and note will be interpreted and enforced under federal law,
including SBA regulations. The Bank or SBA may use state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not waive any federal immunity from state or local control,
penalty, tax, or liability. As to this Application and note, Borrower may not claim or assert any local or state law against SBA to deny any
obligation, defeat any claims of SBA, or preempt federal law.
3. Guaranty. This paragraph applies only to persons or business entities signing as "Personal Guarantors" or "Entity Guarantors". In
consideration of the extension of credit from the Bank to the Borrower and other good and valuable consideration, each of the
undersigned persons or business entities (individually, a "Guarantor" and collectively, the "Guarantors") hereby jointly and severally
guarantees, and becomes surety for the Obligations. This guaranty is absolute, unconditional, irrevocable and continuing and will remain
in full force and effect until all of the Obligations have been paid in full. This guaranty will not be affected by: any release by the Bank of
any other party, guaranty or security held by it for any of the Obligations; any failure of the Bank to preserve its rights to any guaranty;
or any irregularity, unenforceability or invalidity of any of the Obligations or any part thereof or any guaranty thereof. This is a guaranty
of payment and not of collection and the Bank shall not be required, as a condition of any Guarantor's liability, to make any demand
upon or to first pursue any of its rights against any Borrower or particular Guarantor, or to pursue any rights which may be available to it
with respect to any other person who may be liable for the payment of the Obligations. Each Guarantor hereby waives: notice of
acceptance of this guaranty, notice of extensions of credit to the Borrower from time to time, notice of default, diligence, presentment,
notice of dishonor, protest, or demand for payment. The Bank at any time and from time to time, without notice to or the consent of
any Guarantor, and without impairing or releasing, discharging or modifying any Guarantor's liabilities hereunder, may: (a) change any of
the Terms and Conditions relating to any of the Obligations; (b) renew, substitute, modify, amend or alter, or grant consents or waivers
relating to, any of the Obligations, any other guaranties or any security for any Obligations; (c) apply any and all payments by whomever
paid or however realized, to any Obligations of the Borrower in such order, manner and amount as the Bank may determine in its sole
discretion; (d) deal with any other person with respect to any Obligations in such manner as the Bank deems appropriate in its sole
discretion; (e) substitute, exchange or release any security or guaranty; or (f) take such actions and exercise such remedies as provided
herein or any of the Terms and Conditions. Until the Obligations are paid in full, each Guarantor postpones and subordinates in favor of
the Bank any and all rights, which such Guarantor may have to assert any claim against any Borrower or to any realization on any
property of any Borrower. Each Guarantor's obligations hereunder shall not be affected, modified or impaired by any counterclaim, set-
off, recoupment, deduction or defense based upon any claim such Guarantor may have against any Borrower or other Guarantor or the
Bank except payment of the Obligations. To the extent that the Bank incurs any costs or expenses in protecting or enforcing its rights
under the Obligations or this guaranty, including reasonable attorneys' fees and the costs and expenses of litigation, such costs and
expenses will be due on demand, will be included in the Obligations, and will bear interest from the incurring or payment thereof in
accordance with the Terms and Conditions. If the Credit Facility is an SBA Express Loan, when SBA is the holder, the Application, note
and this guaranty will be interpreted and enforced under federal law, including SBA regulations. Lender or SBA may use State or local
procedures for filing papers, recording documents, giving notice, foreclosing liens, and other purposes. By using such procedures, SBA
does not waive any federal immunity from state or local control, penalty, tax, or liability. As to this Application and guaranty, Guarantor
may not claim or assert any local or state law against SBA to deny any obligation, defeat any claims of SBA, or preempt federal law. This
guaranty will be binding upon and inure to the benefit of each Guarantor and the Bank and their respective heirs, executors,
administrators, successors and assigns.
4. Information Sharing. Each Applicant understands that in order to serve our customers efficiently and offer a full range of financial
services, the Bank shares customer transaction and experience information among the PNC Bank family of companies. PNC Bank
companies also share personal information such as applications, financial statements and credit reports. By executing this Application,
each Applicant expressly consents to the sharing of such information among PNC Bank companies unless such Applicant requests that
the Bank not share this other personal information (except where such information is used by one PNC Bank company to service
customer accounts for another) by calling the Bank at 1-877-BUS-BNKG (1-877-287-2654) or by writing to the Bank at: PNC Bank, P.O.
Box 96066, Pittsburgh, Pennsylvania 15226 including the Applicant's name, address and account number(s) or Social Security/EIN
number(s).




   Form 25K — Rev. 11/19                                                                                                                  3
    Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 5 of 20 PageID 11


5. Right of Setoff. In addition to all liens upon and rights of setoff against the money, securities or other property of any Borrower or
Guarantor given to the Bank by law, the Bank shall have, with respect to all Obligations and to the extent permitted by law, a contractual
possessory security interest in and a contractual right of setoff against, and each Borrower and Guarantor hereby assigns, conveys,
delivers, pledges and transfers to the Bank, all of its right, title and interest in and to, all deposits, moneys, securities and other property
now or hereafter in the possession of or on deposit with, or in transit to, the Bank whether held in a general or special account or
deposit, whether held jointly with someone else, or whether held for safekeeping or otherwise, excluding, however, all IRA, Keogh, and
trust accounts. Every such security interest and right of setoff may be exercised without demand or notice. Every such right of setoff
shall be deemed to have been exercised immediately upon the occurrence of a default without any action of the Bank, although the Bank
may enter such setoff on its books and records at a later time.

6. Dispute Resolution.

      (a)    WAIVER OF JURY TRIAL. FOR ANY DISPUTE THAT IS NOT ARBITRATED, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER, EACH GUARANTOR, EACH GRANTOR AND THE BANK IRREVOCABLY
WAIVES ANY AND ALL RIGHT SUCH BORROWER, GUARANTOR, GRANTOR OR BANK MAY HAVE TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS INSTRUMENT, ANY DOCUMENTS EXECUTED
IN CONNECTION WITH THIS INSTRUMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE
BORROWER, EACH GUARANTOR AND EACH GRANTOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY AND IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS TRANSACTION.

         (b)     ARBITRATION OF DISPUTES. The Borrower, each Guarantor, each Grantor or the Bank may elect to submit any
and all disputes arising out of or relating to this instrument, any documents executed in connection with this instrument, or any
transaction contemplated in any of such documents, or any breach thereof (a "Dispute") to binding arbitration

                   (i) Arbitration. Any arbitration shall be conducted pursuant to and in accordance with the AAA Commercial Arbitration
          Rules and, where applicable, the Supplementary Rules for Large, Complex Commercial Disputes, and judgment upon the award
          rendered by the arbitrator may be entered in any court having jurisdiction. Such arbitration shall be conducted in a mutually
          acceptable location. Except as expressly set forth below, the procedures specified herein shall be the sole and exclusive
          procedures for the resolution of Disputes; provided, however, that the Borrower, each Guarantor, each Grantor or the Bank may
          seek provisional or ancillary remedies, such as preliminary injunctive relief, from a court having jurisdiction, before, during or
          after the pendency of any arbitration proceeding. The institution and maintenance of any action for such judicial relief, or
          pursuit of provisional or ancillary remedies, shall not constitute a waiver of the right or obligation of any party to submit any
          claim or dispute to arbitration. Nothing herein shall in any way limit or modify any remedies available to the Bank under this
          instrument, any documents executed in connection with this instrument, or any transaction contemplated in any of such
          documents or otherwise at law or in equity.

                   (ii)      Motion Practice. In any arbitration hereunder, the arbitrator(s) shall decide any pre-hearing motions which
          are substantially similar to pre-hearing motions to dismiss for failure to state a claim or motions for summary adjudication.

                  (iii)     Discovery. Discovery shall be limited to the pre-hearing exchange of all documents which the Borrower, each
          Guarantor, each Grantor, as applicable, and the Bank intend to introduce at the hearing and any expert reports prepared by any
          expert who will testify at the hearing.

                   (iv)     Sequential Hearing Days. At the administrative conference conducted by the AAA, the Borrower, each
          Guarantor, each Grantor, as applicable, and the Bank and the AAA shall determine how to ensure that the hearing is started and
          completed on sequential hearing days. Potential arbitrators shall be informed of the anticipated length of the hearing and they
          shall not be subject to appointment unless they agree to abide by the parties' intent that, absent exigent circumstances, the
          hearing shall be conducted on sequential days.

                   (v)      Award. The award of the arbitrator(s) shall be accompanied by a statement of the reasons upon which such
          award is based.

                    (vi)     Fees and Expenses. The Borrower, each Guarantor, each Grantor, as applicable, and the Bank shall each
          bear equally all fees and costs and expenses of the arbitration, and each shall bear its own legal fees and expenses and the
          costs of its experts and witnesses; provided, however, that if the arbitration panel shall award to a party substantially all relief
          sought by such party, then, notwithstanding any applicable governing law provisions, the other party shall pay all costs, fees
          and expenses incurred by the prevailing party and such costs, fees and expenses shall be included in such award.

                    (vii)    Confidentiality of Disputes. The entire procedure shall be confidential and none of the parties nor arbitrator(s)
          may disclose the existence, content, or results of any arbitration hereunder without the written consent of all parties to the
          Dispute, except (i) to the extent disclosure is required to enforce any applicable arbitration award or may otherwise be required
          by law and (ii) that either party may make such disclosures to its regulators, auditors, accountants, attorneys and insurance
          representatives. No conduct, statements, promises, offers, views, or opinions of any party involved in an arbitration hereunder
          shall be discoverable or admissible for any purposes in litigation or other proceedings involving the parties to the Dispute and
          shall not be disclosed to anyone not an agent, employee, expert, witness, or representative for any of such parties.
  Form 25K — Rev. 11/19                                                                                                                    4
  Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 6 of 20 PageID 12



                  (viii) CLASS ACTION WAIVER. THE BORROWER, EACH GUARANTOR AND EACH GRANTOR HEREBY
        WAIVES, WITH RESPECT TO ANY DISPUTE: (I) THE RIGHT TO PARTICIPATE IN A CLASS ACTION, PRIVATE
        ATTORNEY GENERAL ACTION OR OTHER REPRESENTATIVE ACTION IN COURT OR IN ARBITRATION, EITHER AS
        A CLASS REPRESENTATIVE OR CLASS MEMBER; AND (II) THE RIGHT TO JOIN OR CONSOLIDATE CLAIMS WITH
        CLAIMS OF ANY OTHER PERSON. The foregoing waiver is referred to herein as the "class action waiver". The Bank, the
        Borrower, each Guarantor and each Grantor agree that no arbitrator shall have authority to conduct any arbitration in violation
        of the class action waiver or to issue any relief that applies to any person or entity other than the Borrower, each Guarantor,
        each Grantor and/or the Bank individually. The parties acknowledge that this class action waiver is material and essential to the
        arbitration of any claims and is non-severable from this Dispute Resolution section. If the class action waiver is voided, found
        unenforceable, or limited with respect to any claim for which the Borrower seeks class-wide relief, then this Dispute Resolution
        section (except for this sentence) shall be null and void with respect to such claim, subject to the right to appeal the limitation
        or invalidation of the class action waiver. However, this Dispute Resolution section shall remain valid with respect to all other
        claims and Disputes. The parties acknowledge and agree that under no circumstances will a class action be arbitrated.

                 (ix)     Applicability of Federal Arbitration Act. This instrument evidences transaction(s) in interstate commerce, and
        thus the Federal Arbitration Act governs the interpretation and enforcement of this Dispute Resolution section.




Form 25K — Rev. 11/19                                                                                                                  5
    Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 7 of 20 PageID 13



SIGNATURES



LEGAL ENTITY BORROWER (All owners and principals of a For-Profit Legal Entity Borrower(s) must ALSO sign as individual
guarantors)
If Borrower is a legal entity, the undersigned authorized representatives represent and warrant that: (i) they are duly authorized to
execute and deliver, including to electronically execute and deliver, this Application and any other agreements in the name of and on
behalf of such entity all in such form as may be requested by PNC, and any of which may contain a provision waMng the right to trial by
jury; (ii) all necessary action to authorize the execution and delivery of this Application and such agreements has been properly taken; (iii)
they are authorized to designate additional persons as authorized representatives who may request multiple draws or advances under an
extension of credit, and perform all other actions and execute all such documents on behalf of the Borrower; and (iv) the Borrower is and
will continue to be duly authorized to borrow under each Credit Facility and to perform all of the other terms and provisions of such
agreements.
Name of authorized representative (print):
Matias Molina
Title:
Member          - ------._
Signature:                                                                                 Date:
             .--                ,----
                                   7    -----                                                      Z /(

INDIVIDUAL GUARANTOR(S)
Name (print name; no title):
MATIAS MOUNA
Signature (name only):                                                                  Date:
                                                                                                          (




  Form 25K — Rev. 11/19                                                                                                                 6
      Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 8 of 20 PageID 14


      PNCBANK
       CERTIFICATION REGARDING BENEFICIAL OWNERS OF LEGAL ENTITY CUSTOMERS

I. GENERAL INSTRUCTIONS
                                              What is the purpose of this form?
To help the government fight financial crime, federal regulation requires financial institutions to obtain, verify and record
information about the beneficial owners of legal entity customers. Legal entities can be abused to disguise involvement in
terrorist financing, money laundering, tax evasion, corruption, fraud, and other financial crimes. Requiring the disclosure of
key individuals who ultimately own or control a legal entity (i.e., the beneficial owners) helps law enforcement investigate
and prosecute these crimes.
                                               Who has to complete this form?
This form must be completed by the person opening or updating an account on behalf of a legal entity. For the purposes
of this form, a legal entity includes a corporation, limited liability company, or other entity that is created by a filing of a
public document with a Secretary of State or similar office, a general partnership, and any similar business entity formed
in the United States or a foreign country. Legal entity does not include sole proprietorships, unincorporated associations,
or individuals opening or updating accounts on their own behalf.
                                           What information do l have to provide?
This form requires you to provide the name, address, date of birth and Social Security number (or passport number or
other similar information, in the case of Non-U.S. Persons) for the following individuals (i.e., the beneficial owners):
        (i)      Each individual, if any, who owns, directly or indirectly, 25 percent or more of the equity interests
                 of the legal entity customer (e.g., each individual that owns 25 percent or more of the shares of a
                 corporation); and
                 An individual with significant responsibility for managing the legal entity customer (e.g., a Chief Executive
                 Officer, Chief Financial Officer, Chief Operating Officer, General Partner, President, Vice President, or
                 Treasurer).

The number of individuals that satisfy this definition of "beneficial owner" may vary. Under section (i), depending on the
factual circumstances, up to four individuals (but as few as zero) may need to be identified. Regardless of the number of
individuals identified under section (i), you must provide the identifying information of one individual under section (ii). It
is possible that in some circumstances the same individual might be identified under both sections (e.g., the President
of Acme, Inc. who also holds a 30% equity interest). Thus, a completed form will contain the identifying information of at
least one individual (under section (ii)), and up to five individuals (i.e., one individual under section (ii) and four 25 percent
equity holders under section (i)).
You may also be asked to provide a copy of a driver's license or other identifying document for each beneficial owner and
controlling party listed on this form.
Note regarding updating information: From time to time the information provided in this form may need to be updated
due to changes in the ownership or controlling party of the legal entity customer or its beneficial owners. Further, from time
to time PNC may be required to verify the continued accuracy of the information provided.

II. CERTIFICATION OF BENEFICIAL OWNER(S)
Persons opening or updating an account on behalf of a legal entity must provide the following information:

a   Name, Type, Address and Taxpayer Identification Number (TIN) of Legal Entity for Which the Account is Being
    Opened or Updated (i.e., the customer):

    Entity Name:     GLOBALMAX LLC

    Entity Type (e.g. Corporation, Partnership, etc.):       Corporation Foreign & Domestic

    Entity Address: 13118 RUSHTONE COURT, ORLANDO, FLORIDA 32832-6993


                                                                                            Entity TIN:         7765

RDAOMS06-0518                                               Page 1 of 3
      Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 9 of 20 PageID 15




b.   Name and Title of Person Opening or Updating Account:

     Name: MATIAS MOLINA
     Title: MEMBER


c.   Beneficial Owner(s): The following information for each individual, if any, who, directly or indirectly, through any
     contract, arrangement, understanding, relationship or otherwise, owns 25 percent or more of the equity interests of
     the legal entity listed above.

     lf no individual meets this definition, please check "Beneficial Owner Not Applicable" below and continue to
     section (d).
     [ ] Beneficial Owner Not Applicable
     For U.S. Persons: Select citizenship status and provide Social Security Number (SSN); For Non-U.S. Persons: Select citizenship status (if
     applicable) and provide SSN, Individual Taxpayer Identification Number (ITIN), Passport or Other Acceptable ID Information
Name: MATIAS MOLINA                                                                                        % of Ownership: '100.00%
Date of Birth:  1978                                                                                       SSN / ITIN #:      9793
Residential Street Address: 13118 RUSHTONE CT, ORLANDO, FL 32832
Citizenship:     [x] U.S. Citizen               [ ] U.S. Resident Alien           [ ] Immigrant Refugee
For Non-U.S. Persons:
ID Type:                                        ID #:                             Country of Issuance:
Name:                                                                                                      % of Ownership:
Date of Birth:                                                                                             SSN / ITIN #:
Residential Street Address:
Citizenship:     [ ] U.S. Citizen               [ ] U.S. Resident Alien           [ ] Immigrant Refugee
For Non-U.S. Persons:
ID Type:                                        ID #:                             Country of Issuance:
Name:                                                                                                      % of Ownership:
Date of Birth:                                                                                             SSN / ITIN #:
Residential Street Address:
Citizenship:     [ ] U.S. Citizen               [ ] U.S. Resident Alien           [ ] Immigrant Refugee
For Non-U.S. Persons:
ID Type:                                        ID #:                             Country of Issuance:
Name:                                                                                                      % of Ownership:
Date of Birth:                                                                                             SSN / ITIN #:
Residential Street Address:
Citizenship:     [ ] U.S. Citizen               [ ] U.S. Resident Alien           [ ] Immigrant Refugee
For Non-U.S. Persons:
ID Type:                                        ID #:                             Country of Issuance:


     Controlling Party: The following information for one individual with significant responsibility for managing the legal entity
     listed above, such as:
            •   An executive officer or senior manager (e.g., Chief Executive Officer, Chief Financial Officer, Chief Operating Officer,
                General Partner, President, Vice President, Treasurer); or
            •   Any other individual who regularly performs similar functions. (If appropriate, an individual listed under section (c)
                above may also be listed in this section (d)).
     For U.S. Persons: Select citizenship status and provide Social Security Number (SSN); For Non-U.S. Persons: Select citizenship status (if
     applicable) and provide SSN, Individual Taxpayer Identification Number (ITIN), Passport or Other Acceptable ID Information

                                                                                                        Entity TIN:             7765


RDAOMS06-0518                                                       Page 2 of 3
      Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 10 of 20 PageID 16



Name: MATIAS MOLINA                                                                        Title: MEMBER
Date of Birth:  1978                                                                       SSN / ITIN #:      9793
Residential Street Address: 13118 RUSHTONE CT, ORLANDO, FL 32832
Citizenship:     [x] U.S. Citizen    [ ] U.S. Resident Alien       [ ] Immigrant Refugee
For Non-U.S. Persons:
ID Type:                             ID #:                          Country of Issuance:




                        MATIAS MOLINA
   hereby certify that I am authorized to disclose the information provided above and, to the best of my knowledge, the
   information provided is complete and correct. Further, I authorize PNC to share the information provided with any
   individual authorized to open or update accounts on behalf of the legal entity customer.


   Signature:                                                                                 Date         '0/1




                                                                                                  Entity TIN:        7765

RDAOMS06-0518                                                  Page 3 of 3
            Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 11 of 20 PageID 17


Fora,       45064
            (March 2019)
                                                              Request for Transcript of Tax Return
                                                 II- Do not sign this form unless all applicable lines have been completed.
                                                                                                                                                          OMB No. 1545-1872
                                                      IP. Request may be rejected if the form is incomplete or illegible.
Department of the Treasury
Internal Revenue Service                        lb- For more information about Form 4506-T, visit www.irs.gov/form4506t.
Tip. Use Form 4506-T to order a transcript or other return information free of charge. See the product list below. You can quickly request transcripts by using
our automated self-help service tools. Please visit us at IRS.gov and click on "Get a Tax Transcript..." under "Tools" or call 1-800-908-9946. If you need a copy
of your return, use Form 4506, Request for Copy of Tax Return. There is a fee to get a copy of your return.

    1 a Name shown on tax return. If a joint return, enter the name                            lb First social security number on tax return, individual taxpayer identification
            shown first.                                                                          number, or employer identification number (see instructions)

GLOBALMAX LLC                                                                                                                           7765
  2a If a joint return, enter spouse's name shown on tax return.                               2b Second social security number or individual taxpayer
                                                                                                  identification number if joint tax return


    3       Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)
GLOBALMAX LLC 13118 RUSHTONE CT ORLANDO, FL 32832-6993
  4 Previous address shown on the last return filed if different from line 3 (see instructions)


    5a If the transcript or tax information is to be mailed to a third party (such as a mortgage company), enter the third party's name, address,
            and telephone number.


    5b Customer file number (if applicable) (see instructions)


Caution: If the tax transcript is being mailed to a third party, ensure that you have filled in lines 6 through 9 before signing. Sign and date the form once
you have filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax transcript to the third party listed
on line 5a, the IRS has no control over what the third party does with the information. If you would like to limit the third party's authority to disclose
your transcript information, you can specify this limitation in your written agreement with the third party.

    6        Transcript requested. Enter the tax form number here (1040, 1065, 1120, etc.) and check the appropriate box below. Enter only one tax form
             number per request.
        a    Return Transcript, which includes most of the line items of a tax return as filed with the IRS. A tax return transcript does not reflect
             changes made to the account after the return is processed. Transcripts are only available for the following returns: Form 1040 series,
             Form 1065, Form 1120, Form 1120-A, Form 1120-H, Form 1120-L, and Form 1120S. Return transcripts are available for the current year
             and returns processed during the prior 3 processing years. Most requests will be processed within 10 business days                                               EI
     b       Account Transcript, which contains information on the financial status of the account, such as payments made on the account, penalty
             assessments, and adjustments made by you or the IRS after the return was filed. Retum information is limited to items such as tax liability
             and estimated tax payments. Account transcripts are available for most returns. Most requests will be processed within 10 business days .                       E
             Record of Account, which provides the most detailed information as it is a combination of the Return Transcript and the Account
             Transcript. Available for current year and 3 prior tax years. Most requests will be processed within 10 business days                                           El
    7        Verification of Nonfiling, which is proof from the IRS that you did not file a return for the year. Current year requests are only available
             after June 15th. There are no availability restrictions on prior year requests. Most requests will be processed within 10 business days .
    8   Form W-2, Form 1099 series, Form 1098 series, or Form 5498 series transcript. The IRS can provide a transcript that includes data from
        these information returns. State or local information is not included with the Form W-2 information. The IRS may be able to provide this
        transcript information for up to 10 years. Information for the current year is generally not available until the year after it is filed with the IRS. For
        example, W-2 information for 2011, filed in 2012, will likely not be available from the IRS until 2013. If you need W-2 information for retirement
        purposes, you should contact the Social Security Administration at 1-800-772-1213. Most requests will be processed within 10 business days .
Caution: If you need a copy of Form W-2 or Form 1099, you should first contact the payer. To get a copy of the Form W-2 or Form 1099 filed
with your return, you must use Form 4506 and request a copy of your return, which includes all attachments.
    9        Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than four
             years or periods, you must attach another Form 4506-T. For requests relating to quarterly tax retums, such as Form 941, you must enter
             each quarter or tax period separately. l
                                                                                                   /                             /       /            i       /        /
Caution: Do not sign this form unless all applicable lines have been completed.
Signature of taxpayer(s). I declare that I am either the taxpayer whose name is shown on line 1a or 2a, or a person authorized to obtain the tax
information requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more
shareholder, partner, managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I
certify that I have the authority to execute Form 4506-T on behalf of the taxpayer. Note: This form must be received by IRS within 120 days of the
signature date.
E   Signatory attests that he/she has read the attestaton clause and upon so reading declares that he/she       Phone number of taxpayer on line
    has the authority to 'II the • rm 4506-T. See structions.                                                   1a or 2a
                                                                                                               --zit    3/2.4D-1, 0
                    Signature (se-     stru ons)                                                            Date
Sign                MEMBER
Here            r   Title (if line la above is a corporation, partnership, estate, or trust)


                    Spouse's signature                                                                      Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                             Cat. No. 37667N                         Form 4506-T (Rev. 3-2019)
        Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 12 of 20 PageID 18

Form 4506-T (Rev. 3-2019)                                                                                                                                                                      Page    2
Section references are to the Internal Revenue Code unless
                                                                   Chart for all other transcripts                                        Corporations. Generally, Form 4506-T can be signed by:
otherwise noted.
                                                                                                                                       (1) an officer having legal authority to bind the corporation, (2)
Future Developments                                                If you lived in                                                     any person designated by the board of directors or other
                                                                   or your business was              Mail or fax to:                   goveming body, or (3) any officer or employee on written
For the latest information about Form 4506-T and its                                                                                   request by any principal officer and attested to by the
instructions, go to www.irs.gov/form4506t. Information about       in:
                                                                                                                                       secretary or other officer. A bona fide shareholder of record
any recent developments affecting Forrn 4506-T (such as                                                                                owning 1 percent or more of the outstanding stock of the
                                                                   Alabama, Alaska, Arizona,
legislation enacted after we released it) will be posted on that                                                                       corporation may submit a Form 4506-T but must provide
page.                                                              Arkansas, California,
                                                                                                                                       documentation to support the requester's right to receive the
                                                                   Colorado, Connecticut,                                              information.
What's New. The transcripts provided by the IRS have been
modified to protect taxpayers' privacy. Transcripts only           Delaware, District of
                                                                                                                                          Partnerships. Generally, Form 4506-T can be signed by
display partial personal information, such as the last four        Columbia, Florida, Georgia,                                         any person who was a member of the partnership during any
digits of the taxpayer's Social Security Number. Full financial    Hawaii, Idaho, Illinois,                                            part of the tax period requested on line 9.
and tax information, such as wages and taxable income, is          Indiana, Iowa, Kansas,                                                 Alf others. See section 6103(e) if the taxpayer has died, is
shown on the transcript.                                           Kentucky, Louisiana,                                                insolvent, is a dissolved corporation, or if a trustee, guardian,
A new optional Customer File Number field is available to use                                      Internal Revenue Service
                                                                   Maryland, Michigan,                                                 executor, receiver, or administrator is acting for the taxpayer.
when requesting a transcript. You have the option of                                               RAIVS Team
                                                                   Minnesota, Mississippi,                                             Note: If you are Heir at law. Next of kin, or Beneficiary you
inputting a number, such as a loan number, in this field. You                                      P.O. Box 9941
                                                                   Missouri, Montana,                                                  must be able to establish a material interest in the estate or
can input up to 10 numeric characters. The customer file                                           Mail Stop 6734                      trust.
                                                                   Nebraska, Nevada, New
number should not contain an SSN. This number will print on                                        Ogden, UT 84409
the transcript. The customer file number is an optional field      Jersey, New Mexico, North                                           Documentation. For entities other than individuals, you
and not required.                                                  Carolina, North Dakota, Ohio,                                       must attach the authorization document. For example, this
                                                                   Oklahoma, Oregon, Rhode                                             could be the letter from the principal officer authorizing an
General Instructions                                               Island, South Carolina, South
                                                                                                                                       employee of the corporation or the letters testamentary
                                                                                                                                       authorizing an individual to act for an estate.
Caution: Do not sign this form unless all applicable lines         Dakota, Tennessee, Texas,
                                                                                                   855-298-1145                        Signature by a representative. A representative can sign
have been completed.                                               Utah, Virginia, Washington,
                                                                                                                                       Form 4506-T for a taxpayer only if the taxpayer has
Purpose of form. Use Form 4506-T to request tax return             West Virginia, Wisconsin,                                           specifically delegated this authority to the representative on
information. You can also designate (on line 5a) a third party     Wyoming, a foreign country,                                         Form 2848, line 5. The representative must attach Form 2848
to receive the information. Taxpayers using a tax year             American Samoa, Puerto                                              showing the delegation to Form 4506-T.
beginning in one calendar year and ending in the following         Rico, Guam, the
year (fiscal tax year) must file Form 4506-T to request a return   Commonwealth of the                                                 Privacy Act and Paperwork Reduction Act Notice. We ask
transcript.                                                                                                                            for the information on this form to establish your right to gain
                                                                   Northern Mariana Islands,
Note: If you are unsure of which type of transcript you need,                                                                          access to the requested tax information under the Internal
                                                                   the U.S. Virgin Islands,                                            Revenue Code. We need this information to properly identify
request the Record of Account, as it provides the most
                                                                   A.P.O. or F.P.O. address                                            the tax information and respond to your request. You are not
detailed information.
                                                                                                                                       required to request any transcript; if you do request a
                                                                   Maine, Massachusetts, New       Internal Revenue Service
Tip. Use Form 4506, Request for Copy of                                                                                                transcript, sections 6103 arid 6109 and their regulations
                                                                   Hampshire, New York,            RAIVS Team                          require you to provide this information, including your SSN or
Tax Return, to request copies of tax returns.
                                                                   Pennsylvania, Vermont           Stop 6705 S-2                       EIN. If you do not provide this information, we may not be
Automated transcript request. You can quickly request
                                                                                                   Kansas City, MO 64999               able to process your request. Providing false or fraudulent
transcripts by using our automated
                                                                                                                                       information may subject you to penalties.
self-help service tools. Please visit us at IRS.gov and click on
"Get a Tax Transcript..." under "Tools" or call                                                                                           Routine uses of this information include giving it to the
1-800-908-9946.                                                                                                                        Department of Justice for civil and criminal litigation, and
                                                                                                   855-821-0094
                                                                                                                                       cities, states, the District of Columbia, and U.S.
Where to file. Mail or fax Form 4506-T to                                                                                              commonwealths and possessions for use in administering
the address below for the state you lived in,                      Line lb. Enter your employer identification number (EIN) ff         their tax laws. We may also disclose this information to other
or the state your business was in, when that retum was filed.      your request relates to a business return. Otherwise, enter the     countries under a tax treaty, to federal and state agencies to
There are two address charts: one for individual transcripts       first social security number (SSN) or your individual taxpayer      enforce federal nontax criminal laws, or to federal law
(Form 1040 series and Form W-2) and one for all other              identification number (ITN) shown on the retum. For                 enforcement and intelligence agencies to combat terrorism.
transcripts.                                                       example, if you are requesting Form 1040 that includes
                                                                   Schedule C (Form 1040), enter your SSN.                                You are not required to provide the information requested
   If you are requesting more than one transcript or other                                                                             on a form that is subject to the Paperwork Reduction Act
product and the chart below shows two different addresses,                                                                             unless the form displays a valid OMB control number. Books
                                                                   Line 3. Enter your current address. If you use a P.O. box,
send your request to the address based on the address of                                                                               or records relating to a form or its instructions must be
                                                                   include it on this line.
your most recent return.                                                                                                               retained as long as their contents may become material in the
                                                                   Line 4. Enter the address shown on the last retum filed if
                                                                                                                                       administration of any Internal Revenue law. Generally, tax
Chart for individual transcripts                                   different from the address entered on line 3.
                                                                                                                                       returns and retum information are confidential, as required by
(Form 1040 series and Form W-2                                     Note: If the addresses on lines 3 and 4 are different and you       section 6103.
                                                                   have not changed your address with the IRS, file Form 8822,             The time needed to complete and file Form 4506-T will
and Form 1099)                                                     Change of Address. For a business address, file Form 8822-          vary depending on individual circumstances. The estimated
                                                                   B, Change of Address or Responsible Party — Business.               average time is: Learning about the law or the form, 10
If you filed an
                                                                   Line 5b. Enter up to 10 numeric characters to create a unique       min.; Preparing the form, 12 min.; and Copying,
individual return and               Mail or fax to:
                                                                   customer file number that will appear on the transcript. The        assembling, and sending the form to the IRS, 20 min.
lived in:                                                          customer file number should not contain an SSN.                        If you have comments concerning the accuracy of these
                                                                   Completion of this line is not required.                            time estimates or suggestions for making Form 4506-T
Alabama, Kentucky, Louisiana,
                                  Internal Revenue Service         Note. If you use an SSN, name or combination of both, we            simpler, we would be happy to hear from you. You can write
Mississippi, Tennessee,
                                  RAIVS Team                       will not input the information and the customer file number         to:
Texas, a foreign country,                                          will be blank on the transcript.
American Samoa, Puerto Rico,      Stop 6716 AUSC
                                                                   Line 6. Enter only one tax form number per                             Internal Revenue Service
Guam, the Commonwealth of         Austin, TX 73301                                                                                        Tax Forms and Publications Division
                                                                   request.
the Northern Mariana Islands,                                                                                                             1111 Constitution Ave. NW, IR-6526
                                                                   Signature and date. Form 4506-T must be signed and dated
the U.S. Virgin Islands, or                                                                                                               Washington, DC 20224
                                                                   by the taxpayer listed on line la or 2a. The IRS must receive
A.P.O. or F.P.O. address          855-587-9604                     Form 4506-T within 120 days of the date signed by the                  Do not send the form to this address. Instead, see Where
                                                                   taxpayer or it will be rejected. Ensure that all applicable lines   to file on this page.
Alaska, Arizona, Arkansas,                                         are completed before signing.
                                  Internal Revenue Service
California, Colorado, Hawaii,
                                  RAIVS Team                                You must check the box in the signature area
Idaho, Illinois, Indiana, Iowa,                                             to acknowledge you have the authority to sign
                                  Stop 37106
Kansas, Michigan, Minnesota,                                                and request the information. The form will not
                                  Fresno, CA 93888
Montana, Nebraska, Nevada,                                                  be processed and returned to you if the
New Mexico, North Dakota,                                           CAUTION box is unchecked.
Oklahoma, Oregon, South                                               Individuals. Transcripts of jointly filed tax returns may be
Dakota, Utah, Washington,                                          furnished to either spouse. Only one signature is required.
                                  855-800-8105
Wisconsin, Wyoming                                                 Sign Form 4506-T exactly as your name appeared on the
                                                                   original return. If you changed your name, also sign your
Connecticut, Delaware, District                                    current name.
                                  Internal Revenue Service
of Columbia, Florida, Georgia,
                                  RAIVS Team
Maine, Maryland,
                                  Stop 6705 S-2
Massachusetts, Missouri, New
                                  Kansas City, MO 64999
Hampshire, New Jersey, New
York, North Carolina, Ohio,
Pennsylvania, Rhode Island,
South Carolina, Vermont,
                                  855-821-0094
Virginia, West Virginia
        Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 13 of 20 PageID 19


Form    4506-T
         (March 2019)
                                                           Request for Transcript of Tax Return
                                             10- Do not sign this form unless all applicable lines have been completed.                                OMB No. 1545-1872
                                                      Request may be rejected if the form is incomplete or illegible.
Department of the Treasury
Internal Revenue Service                     10- For more information about Form 4506-T, visit www.irs.gov/f0rm4506t.
Tip. Use Form 4506-T to order a transcript or other return information free of charge. See the product list below. You can quickly request transcripts by using
our automated self-help service tools. Please visit us at IRS.gov and click on "Get a Tax Transcript..." under "Tools" or call 1-800-908-9946. If you need a copy
of your return, use Form 4506, Request for Copy of Tax Retum. There is a fee to get a copy of your return.

   la Name shown on tax return. lf a joint return, enter the name                           lb First social security number on tax return, individual taxpayer identification
         shown first.                                                                           number, or employer identification number (see instructions)

MATIAS MOLINA                                                                                                                       -9793
  2a lf a joint return, enter spouse's name shown on tax return.                            2b Second social security number or individual taxpayer
                                                                                               identification number if joint tax return


   3     Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)
MATIAS MOLINA 13118 RUSHTONE CT ORLANDO FL 32832-6993
 4 Previous address shown on the last return filed if different from line 3 (see instructions)


   5a If the transcript or tax information is to be mailed to a third party (such as a mortgage company), enter the third party's name, address,
      and telephone number.


   5b Customer file number (if applicable) (see instructions)


Caution: lf the tax transcript is being mailed to a third party, ensure that you have filled in lines 6 through 9 before signing. Sign and date the form once
you have filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax transcript to the third party listed
on line 5a, the IRS has no control over what the third party does with the information. If you would like to limit the third party's authority to disclose
your transcript information, you can specify this limitation in your written agreement with the third party.

   6      Transcript requested. Enter the tax form number here (1040, 1065, 1120, etc.) and check the appropriate box below. Enter only one tax form
          number per request. 0-
    a     Return Transcript, which includes most of the line items of a tax return as filed with the IRS. A tax return transcript does not reflect
          changes made to the account after the retum is processed. Transcripts are only available for the following returns: Form 1040 series,
          Form 1065, Form 1120, Form 1120-A, Form 1120-H, Form 1120-L, and Form 1120S. Return transcripts are available for the current year
          and returns processed during the prior 3 processing years. Most requests will be processed within 10 business days
          Account Transcript, which contains information on the financial status of the account, such as payments made on the account, penalty
          assessments, and adjustments made by you or the IRS after the return was filed. Return information is limited to items such as tax liability
          and estimated tax payments. Account transcripts are available for most returns. Most requests will be processed within 10 business days .
          Record of Account, which provides the most detailed information as it is a combination of the Return Transcript and the Account
          Transcript. Available for current year and 3 prior tax years. Most requests will be processed within 10 business days
   7      Verification of Nonfiling, which is proof from the IRS that you did not file a return for the year. Current year requests are only available
          after June 15th. There are no availability restrictions on prior year requests. Most requests will be processed within 10 business days . .                     E
   8      Form W-2, Form 1099 series, Form 1098 series, or Form 5498 series transcript. The IRS can provide a transcript that includes data from
          these information returns. State or local information is not included with the Form W-2 information. The IRS may be able to provide this
          transcript information for up to 10 years. Information for the current year is generally not available until the year after it is filed with the IRS. For
          example, W-2 information for 2011, filed in 2012, will likely not be available from the IRS until 2013. If you need W-2 information for retirement
          purposes, you should contact the Social Security Administration at 1-800-772-1213. Most requests will be processed within 10 business days .                    E
Caution: lf you need a copy of Form W- 2 or Form 1099, you should first contact the payer. To get a copy of the Form W- 2 or Form 1099 filed
with your return, you must use Form 4506 and request a copy of your return, which includes all attachments.
   9      Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than four
       years or periods, you must attach another Form 4506-T. For requests relating to quarterly tax retums, such as Form 941, you must enter
       each quarter or tax period separately. 1
                                                         /      /         i     /  /           1      /      /         1     /      /
Caution: Do not sign this form unless all applicable lines have been completed.
Signature of taxpayer(s). I declare that I am either the taxpayer whose name is shown on line la or 2a, or a person authorized to obtain the tax
information requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more
shareholder, partner, managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I
certify that I have the authority to execute Form 4506-T on behalf of the taxpayer. Note: This form must be received by IRS within 120 days of the
signature date.
E Signatory attests that he/she has read the attestation clause and upon so reading declares that he/she                              Phone number of taxpayer on line
       has the authority to sign the Form          s 6-T. See instructions.                                                           1a or 2a


                 Signalurt_te_g uctions)                                                                 Dat4
Sign
Here             Title (if line la above is a corporation, partnership, estate, or trust)


                 Spouse's signature                                                                      Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                           Cat. No. 37667N                        Form 4506-T (Rev. 3-2019)
        Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 14 of 20 PageID 20

Form 4506-T (Rev. 3-2019)                                                                                                                                                                      Page    2
Section references are to the lntemal Revenue Code unless
                                                                   Chart for all other transcripts                                        Corporations. Generally, Form 4506-T can be signed by:
otherwise noted.
                                                                                                                                       (1) an officer having legal authority to bind the corporation, (2)
Future Developments                                                If you lived in                                                     any person designated by the board of directom or other
                                                                   or your business was               Mail or fax to:                  governing body, or (3) any officer or employee on written
For the latest information about Form 4506-T and its                                                                                   request by any principal officer and attested to by the
instructions, go to www.irs.gov/f0rm4506t. Information about       in:
                                                                                                                                       secretary or other officer. A bona fide shareholder of record
any recent developments affecting Forrn 4506-T (such as                                                                                owning 1 percent or more of the outstanding stock of the
                                                                   Alabama, Alaska, Arizona,
legislation enacted after we released it) will be posted on that                                                                       corporation may submit a Form 4506-T but must provide
page.                                                              Arkansas, Califomia,
                                                                                                                                       documentation to support the requester's right to receive the
                                                                   Colorado, Connecticut,
What's New. The transcripts provided by the IRS have been                                                                              information.
modified to protect taxpayers' privacy. Transcripts only           Delaware, District of
                                                                                                                                          Partnerships. Generally, Form 4506-T can be signed by
display partial personal information, such as the last four        Columbia, Florida, Georgia,                                         any person who was a member of the partnership during any
digits of the taxpayer's Social Security Number. Full financial    Hawaii, Idaho, Illinois,                                            part of the tax period requested on line 9.
and tax information, such as wages and taxable income, is          Indiana, Iowa, Kansas,                                                 All others. See section 6103(e) if the taxpayer has died, is
shown on the transcript.                                           Kentucky, Louisiana,                                                insolvent, is a dissolved corporation, or if a trustee, guardian,
A new optional Customer File Number field is available to use      Maryland, Michigan,             Internal Revenue Service
                                                                                                                                       executor, receiver, or administrator is acting for the taxpayer.
when requesting a transcript. You have the option of               Minnesota, Mississippi,         RAIVS Team
                                                                                                                                       Note: If you are Heir at law, Next of kin, or Beneficiary you
inputting a number, such as a loan number, in this field. You                                      P.O. Box 9941
                                                                   Missouri, Montana,                                                  must be able to establish a material interest in the estate or
can input up to 10 numeric characters. The customer file                                           Mail Stop 6734
                                                                   Nebraska, Nevada, New                                               trust.
number should not contain an SSN. This number will print on                                        Ogden, UT 84409
the transcript. The customer file number is an optional field      Jersey, New Mexico, North                                           Documentation. For entities other than individuals, you
and not required.                                                  Carolina, North Dakota, Ohio,                                       must attach the authorization document. For example, this
                                                                   Oklahoma, Oregon, Rhode                                             could be the letter from the principal officer authorizing an
General Instructions                                               Island, South Carolina, South
                                                                                                                                       employee of the corporation or the letters testamentary
                                                                                                                                       authorizing an individual to act for an estate.
Caution: Do not sign this form unless all applicable fines         Dakota, Tennessee, Texas,
                                                                                                   855-298-1145                        Signature by a representative. A representative can sign
have been completed.                                               Utah, Virginia, Washington,
                                                                                                                                       Form 4506-T for a taxpayer only if the taxpayer has
Purpose of form. Use Form 4506-T to request tax return             West Virginia, Wisconsin,                                           specifically delegated this authority to the representative on
information. You can also designate (on line 5a) a third party     Wyoming, a foreign country,                                         Form 2848, line 5. The representative must attach Form 2848
to receive the information. Taxpayers using a tax year             American Samoa, Puerto                                              showing the delegation to Form 4506-T.
beginning in one calendar year and ending in the following         Rico, Guam, the
year (fiscal tax year) must file Form 4506-T to request a return   Commonwealth of the                                                 Privacy Act and Paperwork Reduction Act Notice. We ask
transcript.                                                                                                                            for the information on this form to establish your right to gain
                                                                   Northern Mariana Islands,
Note: If you are unsure of which type of transcript you need,                                                                          access to the requested tax information under the Internal
                                                                   the U.S. Virgin Islands,
request the Record of Account, as it provides the most                                                                                 Revenue Code. We need this information to properly identify
detailed information.                                              A.P.O. or F.P.O. address                                            the tax information and respond to your request. You are not
                                                                                                                                       required to request any transcript; if you do request a
                                                                   Maine, Massachusetts, New       Internal Revenue Service
Tip. Use Form 4506, Request for Copy of                                                                                                transcript, sections 6103 and 6109 and their regulations
                                                                   Hampshire, New York,            RAIVS Team                          require you to provide this information, including your SSN or
Tax Return, to request copies of tax returns.
                                                                   Pennsylvania, Vermont           Stop 6705 S-2                       EIN. If you do not provide this information, we may not be
Automated transcript request. You can quickly request
transcripts by using our automated                                                                 Kansas City, MO 64999               able to process your request. Providing false or fraudulent
self-help service tools. Please visit us at IRS.gov and click on                                                                       information may subject you to penalties.
"Get a Tax Transcript..." under "Tools" or call                                                                                            Routine uses of this information include giving it to the
1-800-908-9946.                                                                                                                        Department of Justice for civil and criminal litigation, and
                                                                                                   855-821-0094
                                                                                                                                       cities, states, the District of Columbia, and U.S.
Where to file. Mail or fax Form 4506-T to
                                                                                                                                       commonwealths and possessions for use in administering
the address below for the state you lived in,                      Line lb. Enter your employer identification number (EIN) if         their tax laws. We may also disclose this information to other
or the state your business was in, when that retum was filed.      your request relates to a business return. Otherwise, enter the     countries under a tax treaty, to federal and state agencies to
There are two address charts: one for individual transcripts       first social security number (SSN) or your individual taxpayer      enforce federal nontax criminal laws, or to federal law
(Form 1040 series and Form W-2) and one for all other              identification number (ITIN) shown on the return. For               enforcement and intelligence agencies to combat terrorism.
transcripts.                                                       example, if you are requesting Form 1040 that includes
                                                                   Schedule C (Form 1040), enter your SSN.                                You are not required to provide the information requested
   If you are requesting more than one transcript or other
                                                                                                                                       on a form that is subject to the Paperwork Reduction Act
product and the chart below shows two different addresses,
                                                                   Line 3. Enter your current address. If you use a P.O. box,          unless the form displays a valid OMB control number. Books
send your request to the address based on the address of
                                                                   include it on this line.                                            or records relating to a form or its instructions must be
your most recent return.
                                                                   Line 4. Enter the address shown on the last retum filed if          retained as long as their contents may become material in the
                                                                                                                                       administration of any Internal Revenue law. Generally, tax
Chart for individual transcripts                                   different from the address entered on line 3.
                                                                                                                                       returns and retum information are confidential, as required by
(Form 1040 series and Form W-2                                     Note: If the addresses on lines 3 and 4 are different and you       section 6103.
                                                                   have not changed your address with the IRS, file Form 8822,
and Form 1099)                                                     Change of Address. For a business address, file Form 8822-
                                                                                                                                          The time needed to complete and file Form 4506-T will
                                                                                                                                       vary depending on individual circumstances. The estimated
If you filed an                                                    B, Change of Address or Responsible Party — Business.               average time is: Learning about the law or the form, 10
individual return and                                              Line 5b. Enter up to 10 numeric characters to create a unique       min.; Preparing the form, 12 min.; and Copying,
                                   Mail or fax to:
                                                                   customer file number that will appear on the transcript. The        assembling, and sending the form to the IRS, 20 min.
lived in:                                                          customer file number should not contain an SSN.                        If you have comments concerning the accuracy of these
                                                                   Completion of this line is not required.                            time estimates or suggestions for making Form 4506-T
Alabama, Kentucky, Louisiana,
Mississippi, Tennessee,           Internal Revenue Service         Note. If you use an SSN, name or combination of both, we            simpler, we would be happy to hear from you. You can write
                                  RAIVS Team                       will not input the information and the customer file number         to:
Texas, a foreign country,
                                  Stop 6716 AUSC                   will be blank on the transcript.
American Samoa, Puerto Rico,                                                                                                              Internal Revenue Service
                                  Austin, TX 73301                 Line 6. Enter only one tax form number per
Guam, the Commonwealth of                                          request.                                                               Tax Forms and Publications Division
the Northern Mariana Islands,                                                                                                             1111 Constitution Ave. NW, IR-6526
                                                                   signature and date. Form 4506-T must be signed and dated
the U.S. Virgin Islands, or                                                                                                               Washington, DC 20224
                                                                   by the taxpayer listed on line 1a or 2a. The IRS must receive
A.P.O. or F.P.O. address          855-587-9604                                                                                            Do not send the form to this address. Instead, see Where
                                                                   Form 4506-T within 120 days of the date signed by the
                                                                   taxpayer or it will be rejected. Ensure that all applicable lines   to file on this page.
Alaska, Arizona, Arkansas,                                         are completed before signing.
                                  Intemal Revenue Service
Califomia, Colorado, Hawaii,
                                  RAIVS Team                               You must check the box in the signature area
Idaho, Illinois, Indiana, Iowa,                                            to acknowledge you have the authority to sign
                                  Stop 37106
Kansas, Michigan, Minnesota,                                               and request the information. The form will not
                                  Fresno, CA 93888
Montana, Nebraska, Nevada,                                                 be processed and returned to you if the
New Mexico, North Dakota,                                          CAUTION box is unchecked.
Oklahoma, Oregon, South
                                                                      Individuals. Transcripts of jointly filed tax retums may be
Dakota, Utah, Washington,                                          furnished to either spouse. Only one signature is required.
                                  855-800-8105
Wisconsin, Wyoming                                                 Sign Form 4506-T exactly as your name appeared on the
                                                                   original return. If you changed your name, also sign your
Connecticut, Delaware, District                                    current name.
                                  Internal Revenue Service
of Columbia. Rorida, Georgia,
                                  RAIVS Team
Maine, Maryland,
                                  Stop 6705 S-2
Massachusetts, Missouri, New
                                  Kansas City, MO 64999
Hampshire, New Jersey, New
York, North Carolina, Ohio,
Pennsylvania, Rhode Island,
South Carolina, Vermont,
                                  855-821-0094
Virginia, West Virginia
Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 15 of 20 PageID 21
Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 16 of 20 PageID 22
Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 17 of 20 PageID 23
Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 18 of 20 PageID 24
Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 19 of 20 PageID 25
Case 6:21-cv-01017-PGB-DCI Document 1-1 Filed 06/14/21 Page 20 of 20 PageID 26
